Citation Nr: 1417825	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-03 726	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tenosynovitis of the hands.  

2.  Entitlement to service connection for arthritis of the hands.  

3.  Entitlement to service connection for Dupuytren's contracture of the distal ring finger/distal palm of the left hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INDRODUCTION

The Veteran has active military service from October 1965 to May 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In April 2013, the Board remanded the Veteran's claims for service connection for an examination and opinion.  

In an October 2013 rating decision, the Appeals Management Center (AMC) granted service connection and assigned a 10 percent evaluation for limitation of motion of the index and long fingers of the left hand.  The AMC also granted service connection and assigned noncompensable ratings for limitation of motion of the ring finger of the left hand and for limitation of motion of the little finger of the left hand.  Later, in a December 2013 rating decision, the AMC granted service connection and assigned a 10 percent evaluation for limitation of motion of the index and long fingers of the right hand.  It also granted service connection and assigned a noncompensable rating for limitation of motion of the ring and little fingers of the right hand.  

Although the AMC appears to have granted service connection for arthritis of the above-noted fingers because of its use of Diagnostic Code 5003, it is not clear whether tenosynovitis was addressed, or for that matter, whether service connection was actually granted for arthritis.  This is so because the "disability" for which service connection was granted was characterized merely as "limitation of motion."  Consequently, while the symptom of limited motion has been rated for certain fingers of both hands, the Board will continue to consider the questions of service connection for arthritis and tenosynovitis.  



REMAND

Arthritis is defined as inflammation of a joint.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 152 (31st ed. 2007).  Tenosynovitis is defined as inflammation of a tendon sheath.  Id. at 1905.  Dupuytren's contracture is described as a flexion contracture of a finger, caused by shortening, thickening, and fibrosis of the palmar fascia.  Dorland's at 417.  "Hand" is defined as the terminal part of the human arm below the wrist, including the palm, four fingers, and an opposable thumb.  See WEBSTER'S II-NEW COLLEGE DICTIONARY 502 (2001).  

In its April 2013 remand, the Board discussed the evidence then of record.  In particular, a February 2007 statement from a physician at Casper [Wyoming] Orthopaedics notes that the Veteran suffered from arthritis of multiple joints, to include the hands.  The physician opined that it was at least as likely as not that the Veteran's arthritis/tenosynovitis was "in relation to injuries sustained in military service."  Additionally, a January 2012 statement from A.H.B., also a private physician, notes the following: 

It is possible that the granade [sic] concussive blast and shrapnel injury that occurred in May, [sic] 1967 in the course of [the Veteran's] duties in combat in the U.S. Recon Marine in Vietnam caused his injury that continues to bother him on the right shoulder and related to his rather unusual chronic complaints of bilateral hand pain and multiple fingers.  

The Board notes that X-ray findings of the hands in May 1998 revealed only minimal degenerative change at the left "radiocarpal joint."  While the physician at Casper Orthopaedics in February 2007 identified the Veteran as having arthritic changes in his hands, the physician provides no further details with respect to the joints affected by the arthritis.  Thus, it is not clear whether the physician's statement is based in part on the Veteran's reported history.  A later (April 2008) statement from the physician noted chronic tenosynovitis of both hands but did not reference arthritis.  

Also, Dr. A.H.B. noted in his January 2012 statement that his review of X-rays revealed only some degenerative change of the right 3rd metacarpal.  It is not clear from Dr. A.H.B.'s statement whether he also reviewed any left hand X-ray at that time.  Otherwise, Dr. A.H.B.'s findings conflict with June 2009 and July 2012 VA X-ray reports of the right hand.  The June 2009 X-ray of the right hand revealed metacarpophalangeal (MCP) and interphalangeal joint arthritic changes, to include apparent arthritic changes at the thumb carpometacarpal (CMC) joint.  Later, an X-ray in July 2012 revealed stable metallic density at the base of the third metacarpal as well as the radial aspect of the mid second digit; mild degenerative change at the third metacarpal head; as well as mild degenerative joint disease at the second MCP joint, mild degenerative change at the radial aspect of the wrist and the first MCP joint.  The report also noted, "Mild of the DIP joints."  The meaning of this statement is unclear, although it could possibly be a reference to mild degenerative changes of the distal interphalangeal (DIP) joints.  

In an August 2013 VA DBQ (Disability Benefits Questionnaire), the examiner diagnosed the Veteran as having arthritis of both hands.  At the same time, the examiner noted in the DBQ that imaging studies did not show abnormal results.  The examiner also commented that other physical findings on examination included Dupuytren's contracture of the left hand centering around the middle and ring finger MCP joints.  Ultimately, the examiner diagnosed the Veteran with right middle finger metacarpal fracture, left hand blast injury with chronic tendonitis, and right hand blast injury with chronic tendonitis.  While arthritis and Dupuytren's contracture were both mentioned by the examiner in the DBQ, neither disability was included in his final diagnosis.  

Otherwise, the August 2013 VA examiner commented,

[The Veteran] has exams dating back to just after he left the service that state pain in his hands.  He has a known injury while in service in the form of a grenade blast.  It is at least as likely as not that both hands have symptoms related to his in-service injury.  His right hand middle finger symptoms are related to a fracture sustained after leaving the service.  

A later addendum opinion in December 2013 from another VA examiner noted that the August 2013 examiner had concluded that the hand symptoms, which the December 2013 examiner noted would include arthritis, were as likely as not related to service.  Thus, December 2013 examiner concluded that the bilateral hand arthritis was as least as likely as not related to service.  

In the present case, while the evidence would appear to show arthritis associated with the right hand, there are no X-ray studies to support widespread arthritic changes in the left hand, notwithstanding the apparent report of such by the Casper Orthopaedic physician in February 2007 or the August 2013 VA examiner.  Also, assuming that the Veteran does in fact suffer from arthritis and/or tendonitis of both thumbs, which is implied in the August 2013 and December 2013 findings and opinions, the AMC does not appear to have adjudicated whether the Veteran should or should not be service connected for a thumb disability.  

Additionally, in its April 2013 remand, the Board had requested a medical nexus opinion if the Dupuytren's contracture was identified.  Even though the August 2013 examiner did identify the disability on examination, he did not comment on whether Dupuytren's contracture was related to the Veteran's period of active duty.  

In light of the above findings and the need to clarify the specifics of the Veteran's bilateral hand disabilities, to include whether there is any service-related disability associated with the Veteran's thumbs and/or whether the Veteran's Dupuytren's contracture is related to service, the Board finds that an additional medical opinion would be helpful before deciding the Veteran's claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any available VA treatment records dated since August 2013.  (The Veteran appears to receive his treatment through the South Texas Veterans Health Care System.)

2.  Following completion of the above, the claims folders and a copy of this remand should be referred to the VA examiner who conducted the August 2013 VA examination (DBQ).  In particular, the examiner should review the information contained in this remand, those tabbed documents in the claims folders pertaining to the hands, his August 2013 VA DBQ, the December 2013 addendum medical opinion from a different VA examiner, VA X-ray reports of the right hand dated in June 2009 and July 2012, as well as the February 2007 statement from the physician at Casper Orthopaedics referencing arthritis of the hands.  

Thereafter, the examiner should offer his opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater), that the Veteran has a Dupuytren's contracture, and if so, whether the disability had its onset during military service or is otherwise related to service, to include the documented enemy grenade concussive blast.  The medical reasons for the conclusion reached should be thoroughly explained.  

The examiner should identify the specific joints/fingers of the left hand that have arthritic changes.  (NOTE: While VA X-ray reports of the right hand dated in June 2009 and July 2012 are of record, there is otherwise a lack of diagnostic evidence associated with the claims folders demonstrating significant degenerative changes in the left hand.  While the physician at Casper Orthopaedics in February 2007 identified the Veteran as having arthritic changes in his hands, the physician provides no further details with respect to the joints affected by the arthritis.)  If further testing of the Veteran is necessary to answer this question, such testing should be scheduled.  

The examiner should also opine as to whether the August 2013 finding of tendonitis and/or arthritis of the Veteran's hands includes the Veteran's thumbs and whether such symptoms are related to service.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, conduct a de novo review and re-adjudicate the claims for service connection for tenosynovitis of the hands, for arthritis of the hands, and for Dupuytren's contracture of the left hand.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

